UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
GLENDA CARTER CASE NO. 2:16-CV-01546
VERSUS JUDGE ROBERT R. SUMMERHAYS
DOLGENCORP LLC MAGISTRATE JUDGE KAY
ORDER

For the reasons set forth in the Memorandum Ruling issued this date,
IT IS HEREBY ORDERED that the Motion for Summary Judgment [ECF No. 48] filed
by Defendant DG Louisiana, LLC be DENIED.

THUS DONE in Chambers on this 4 day of June, 2019.

   

“ROBERT R. SUMMERHAXS _/
UNITED STATES DISTRICT JUDGE

 

 
